    Case:4:18-cv-05159-JSW
    Case  19-16232, 01/13/2021, ID: 11962534,
                             Document         DktEntry:
                                        45 Filed        45, Page
                                                 01/13/21   Page 11 of
                                                                    of 11

              Supreme Court of the United States
                     Office of the Clerk
                 Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                               January 11, 2021


Clerk
United States Court of Appeals for the Ninth
Circuit
95 Seventh Street
San Francisco, CA 94103-1526


      Re: Jason Fyk
          v. Facebook, Inc.
          No. 20-632
          (Your No. 19-16232)


Dear Clerk:

      The Court today entered the following order in the above-entitled case:

      The petition for a writ of certiorari is denied.



                                        Sincerely,




                                        Scott S. Harris, Clerk
